OPINION — AG — THE GOVERNING BODY OF THE CITY OF ELK CITY, OKLAHOMA, MAY PROPERLY AUTHORIZE THE EXECUTION OF ANY AND ALL CONTRACTS, DEEDS, EASEMENTS, OR OTHER INSTRUMENTS OF CONVEYANCE TO AN ALLEY WITHIN SAID CITY, BY THE MAYOR OR OTHER CHIEF OFFICIALS OF THE CITY, TO THE UNITED STATES (POST OFFICE) OF AMERICA FOR THE CONSTRUCTION OF A POST OFFICE (POSTOFFICE) THEREON; AND THAT SUCH INSTRUMENT OF CONVEYANCE WOULD  CONVEY GOOD TITLE TO SAID ALLEY TO THE UNITED STATES OF AMERICA. CITE:  11 O.S. 1961 78 [11-78], 11 O.S. 1961 79 [11-79] (W. J. MONROE)